           Case 1:20-cr-00099-LM Document 1 Filed 09/21/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

United States of America                         )
                                                 )
               v.                                )                  No. 1:20-cr-99-LM-01
                                                 )
Nader Joseph                                     )
______________________________________

                                         INDICTMENT

The Grand Jury charges:

                                         COUNT ONE
                                      [26 U.S.C.§ 7206(1)]

       On or about June 9, 2015, in the District of New Hampshire,

                                         Nader Joseph,

did willfully make and subscribe a U.S. Individual Income Tax Return, Form 1040, for the tax

year 2014, verified by a written declaration that it was made under the penalties of perjury, and

filed with the Director, Internal Revenue Service, which he did not believe to be true and correct

as to every material matter. That Form 1040 failed and omitted to attach a Schedule C reporting

any income, expenses, and net profit or loss from his unlicensed used car business, whereas, as

Joseph then and there knew, he had that year received income, incurred expenses, and generated

a net profit from that business.

       All in violation of Title 26, United States Code, Section 7206(1).
           Case 1:20-cr-00099-LM Document 1 Filed 09/21/20 Page 2 of 2




                                         COUNT TWO
                                      [26 U.S.C.§ 7206(1)]

       On or about June 28, 2016, in the District of New Hampshire,

                                         Nader Joseph,

did willfully make and subscribe a U.S. Individual Income Tax Return, Form 1040, for the tax

year 2015, verified by a written declaration that it was made under the penalties of perjury, and

filed with the Director, Internal Revenue Service, which he did not believe to be true and correct

as to every material matter. That Form 1040 failed and omitted to attach a Schedule C reporting

any income, expenses, and net profit or loss from his unlicensed used car business, whereas, as

Joseph then and there knew, he had that year received income, incurred expenses, and generated

a net profit from that business.

       All in violation of Title 26, United States Code, Section 7206(1).

                                                     A TRUE BILL


                                                     /s/ Foreperson____________
                                                     Grand Jury Foreperson


SCOTT W. MURRAY
United States Attorney


/s/ Anna Dronzek_______
Anna Dronzek
Assistant United States Attorney


Date: September 21, 2020
